DETAILED ACTION
1.    	This action is responsive to communication filed on 04 October 2022, with acknowledgement of an original application filed on 10 December 2019.
2.    	Claims 1-20 are currently pending. Claims 1, 10, and 19 are in independent forms. Claims 1 and 7-20 has been amended. 

REMARKS
3.	Applicant argued that claim 13 is indicated as allegedly being unpatentable over Jain in view of Liu. However, reasoning for rejecting claim 13 is not provided. Additionally, grounds for rejecting claims 14-16 are not provided by the Office Action. Examiner apologize for the typo error on the heading under Jain in view of Liu should read claims 1-3, 10-12, and 19-20. Claims 13-16 are rejected under the heading of Jain in view of Liu in further view of Wenger by combining claims 4 and 13, 5 and 14, 6 and 15, 7 and 16 since they have the same claim languages. Please see the correction on the below rejection. 

Response to Arguments
4.    	Applicant's arguments filed on 04 October 2022 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-3, 10-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. US Patent Application Publication No. 2018/0253866 (hereinafter Jain) in view of Bose et al. US Patent Application Publication No. 2020/0089995 (hereinafter Bose).
Regarding claim 1, Jain discloses a method at least partially controlled by a computing device, the method comprising: 
 “generating an adversarial example” (see Jain pars. 0007, 0060, creating one or more distribution-based image perturbations using a generator of a generative adversarial network (GAN) based on a distribution of one or more characteristics of pixels in image perturbations received by the GAN from a neural network, the image perturbations that are determined and applied to input images to improve object recognition by neural networks can be determined by a generative adversarial network (GAN));
“modifying, based on the pixel-by-pixel bounds, the adversarial example to generate the perturbed image” (see Jain pars. 0007, 0102, modifying one or more input images provided to the neural network using the one or more distribution-based image perturbations for automated object recognition by the neural network responsive to determining that the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network, a method includes creating one or more distribution-based image perturbations using a generator of a generative adversarial network (GAN) based on a distribution of one or more characteristics of pixels in image perturbations received by the GAN from a neural network, determining whether the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network using a discriminator of the GAN, and modifying one or more input images provided to the neural network using the one or more distribution-based image perturbations for automated object recognition by the neural network responsive to determining that the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network); 
Jain does not explicitly discloses determining pixel-by-pixel bounds for a perturbed image of a source image; providing the perturbed image to a server that is configured to provide the perturbed image as part of a verification image. 
However, in analogues art, Bose discloses determining pixel-by-pixel bounds for a perturbed image of a source image (see Bose Abstraction Disruption of computerized face detection includes receiving a source image that contains a representation of a face and computing a perturbation for the source image. The perturbation is specific to the source image and is configured for a target face detector. A perturbed image is then generated by adding the perturbation to the source image and then the perturbed image may be outputted instead of the source image); providing the perturbed image to a server that is configured to provide the perturbed image as part of a verification image (see Bose pars. 0020-0021, The image generator 30 includes a neural network and is configured to receive a source image 32 and output a perturbed image 34. A source image 32 may be provided by a user device 16. The image generator 30 may use the source image 32 to generate the perturbed image 34 and output the perturbed image 34 to the user device 16. The user of the device 16 may choose to send a source image 32 to the disruptor server 14, and then provide the perturbed image 34 to the target server 12, so as to reduce the likelihood that the face detector 24 succeeds). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bose into the system of Jain to include a face detector configured to analyze an image provided to the target server to detect a human face in an image (see Bose par. 0018).

Regarding claim 2, Jain in view of Bose discloses the method of claim 1, the apparatus of claim 19,
Jain further discloses generating the adversarial example includes generating an initial perturbed image using an adversarial example generation technique (see Jain par. 0060, the image perturbations that are determined and applied to input images to improve object recognition by neural networks can be determined by a generative adversarial network (GAN). In one embodiment, the GAN generates the image perturbations that are then added to other images input into another neural network for object recognition).  

Regarding claim 3, Jain in view of Bose discloses the method of claim 2, 
Jane further discloses determining whether the initial perturbed image resides within the pixel-by-pixel bounds (see Jane par. 0010, determine potential pixel labels, back-propagating one or more potential errors in the potential pixel labels through the neural network to determine guided image perturbations).  

 Regarding claim 10, Jain discloses a non-transitory computer readable medium embodying a set of executable instructions  to manipulate one or more processors to perform operations comprising: 
 “generating an adversarial example” (see Jain pars. 0007, 0060, creating one or more distribution-based image perturbations using a generator of a generative adversarial network (GAN) based on a distribution of one or more characteristics of pixels in image perturbations received by the GAN from a neural network, the image perturbations that are determined and applied to input images to improve object recognition by neural networks can be determined by a generative adversarial network (GAN));
 “modifying, based on the pixel-by-pixel bounds, the adversarial example to generate the perturbed image” (see Jain pars. 0007, 0102, modifying one or more input images provided to the neural network using the one or more distribution-based image perturbations for automated object recognition by the neural network responsive to determining that the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network, a method includes creating one or more distribution-based image perturbations using a generator of a generative adversarial network (GAN) based on a distribution of one or more characteristics of pixels in image perturbations received by the GAN from a neural network, determining whether the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network using a discriminator of the GAN, and modifying one or more input images provided to the neural network using the one or more distribution-based image perturbations for automated object recognition by the neural network responsive to determining that the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network); 
Jain does not explicitly discloses determining  pixel-by-pixel bounds for a perturbed image; providing the perturbed image to an image-based classification system.
However, in analogues art, Bose discloses determining a pixel-by-pixel bounds for a perturbed image (see Bose Abstraction Disruption of computerized face detection includes receiving a source image that contains a representation of a face and computing a perturbation for the source image. The perturbation is specific to the source image and is configured for a target face detector. A perturbed image is then generated by adding the perturbation to the source image and then the perturbed image may be outputted instead of the source image); providing the perturbed image to an image-based classification system (see Bose par. 0034, The image generator 30 perturbs a sample image 56 to generate a perturbed image that is provided 64 to the training face detector 52. The training face detector 52 then operates on the perturbed image to classify the perturbed image as containing a face or not. Classification may also include a quantity of faces detected, a confidence level for a detected face, a location of a face in the perturbed image, and so on).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bose into the system of Jain to include a face detector configured to analyze an image provided to the target server to detect a human face in an image (see Bose par. 0018).

Regarding claim 11, Jain in view of Bose discloses the non-transistor computer readable medium  of claim 10, 
Jain further discloses generating the adversarial example includes generating an initial perturbed image using an adversarial example generation technique (see Jain par. 0060, the image perturbations that are determined and applied to input images to improve object recognition by neural networks can be determined by a generative adversarial network (GAN). In one embodiment, the GAN generates the image perturbations that are then added to other images input into another neural network for object recognition).  
  
Regarding claim 12, Jain in view of Bose discloses the non-transitory computer readable medium of claim 11, 
Jain further discloses determining whether the initial perturbed image resides within the pixel-by-pixel bounds (see Jane par. 0010, determine potential pixel labels, back-propagating one or more potential errors in the potential pixel labels through the neural network to determine guided image perturbations).  
 
Regarding claim 19, Jain discloses an apparatus, comprising: 
 “- 19 -Attorney Docket Number: 1458-180569generate an adversarial example” (see Jain pars. 0007, 0060, creating one or more distribution-based image perturbations using a generator of a generative adversarial network (GAN) based on a distribution of one or more characteristics of pixels in image perturbations received by the GAN from a neural network, the image perturbations that are determined and applied to input images to improve object recognition by neural networks can be determined by a generative adversarial network (GAN));
 “modify, based on the pixel-by-pixel bounds, the adversarial example to generate the perturbed image” (see Jain pars. 0007, 0102, modifying one or more input images provided to the neural network using the one or more distribution-based image perturbations for automated object recognition by the neural network responsive to determining that the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network, a method includes creating one or more distribution-based image perturbations using a generator of a generative adversarial network (GAN) based on a distribution of one or more characteristics of pixels in image perturbations received by the GAN from a neural network, determining whether the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network using a discriminator of the GAN, and modifying one or more input images provided to the neural network using the one or more distribution-based image perturbations for automated object recognition by the neural network responsive to determining that the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network); 
Jain does not explicitly discloses a memory storing instructions; one or more processors,  that, in response to receiving the instruction, are configured to: determine pixel-by-pixel bounds for a perturbed image of a source image; provide the perturbed image in an image-based Completely Automated Public Turing Test to tell Computers and Humans Apart (CAPTCHA).
However, in analogues art, Bose discloses a memory storing instructions (Fig. 2, Memory 44); one or more processors (Fig. 2, processor 40),  that, in response to receiving the instruction, are configured to: determine pixel-by-pixel bounds for a perturbed image of a source image (see Bose Abstraction Disruption of computerized face detection includes receiving a source image that contains a representation of a face and computing a perturbation for the source image. The perturbation is specific to the source image and is configured for a target face detector. A perturbed image is then generated by adding the perturbation to the source image and then the perturbed image may be outputted instead of the source image); provide the perturbed image in an image-based Completely Automated Public Turing Test to tell Computers and Humans Apart (CAPTCHA) (see Bose par. 0034, The image generator 30 perturbs a sample image 56 to generate a perturbed image that is provided 64 to the training face detector 52. The training face detector 52 then operates on the perturbed image to classify the perturbed image as containing a face or not. Classification may also include a quantity of faces detected, a confidence level for a detected face, a location of a face in the perturbed image, and so on).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bose into the system of Jain to include a face detector configured to analyze an image provided to the target server to detect a human face in an image (see Bose par. 0018).
 
7.	Claims 4-7, 9, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. US Patent Application Publication No. 2018/0253866 (hereinafter Jain) in view of Bose et al. US Patent Application Publication No. 2020/0089995 (hereinafter Bose) in further view of Wenger US Patent Application Publication No. 2008/0218616 (hereinafter Wenger).
Regarding claims 4, 13, and 20, Jain in view of Bose discloses the method of claim 3, the non-transitory computer readable medium of claim 12, the apparatus of claim 19,
when the initial perturbed image does not reside within the pixel-by-pixel bounds, adjusting the initial perturbed image by a Weber-Fechner based adversarial perturbation to reside within the pixel-by-pixel bounds (Jain in par. 0048-0050, The system 400 determines image perturbations based on input images, and provides these image perturbations to another neural network system (e.g., the neural network system 100 shown in FIGS. 1 and 2). The image perturbations can be used by the other neural network system 100 to modify input images 106 to modified input images 200, which are then examined by the neural network 100 to identify the objects 110, 112 in the original input image 106. The input image 406 includes pixels 114 (shown in FIG. 1) that are examined by the artificial neurons in the neural network in a forward propagation direction through the layers of the neural network); but does not explicitly discloses based on Weber-Fechner.
However, in analogues art, Wenger discloses based on Weber-Fechner (see Wenger par. 0068-0070, Convert the sampled value into a representation close to the human eye's perception at step 801. This could, for example, involve the application of Weber-Fechner law, which represents the relation between the magnitude of physical stimulus and the magnitude of psychological sense in human being).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wenger into the system of Jain and Bose to include a Weber-Fechner law established based on the fact that the response of the human visual system depends much less on the absolute luminance than the relation of its local variations to the surrounding luminance (see Wenger par. 0077).
  Regarding claims 5 and 14, Jain in view of Bose in further view of Wenger discloses the method of claim 4, the non-transitory computer readable medium 13, 
Wenger further discloses the Weber-Fechner based adversarial perturbation is equivalent to a difference between a Weber-Fechner based perturbed image and the initial perturbed image (see Wenger par. 0070-0074, Accumulate (over the course of several pictures) the converted value in an accumulator at step 802. Increase a counter at step 803. [0073] If the accumulator has not reached a pre-set threshold as determined at step 804, continue at step 801. Generate a message containing the value of the counter (and the spatial position of the sample) at step 805).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wenger into the system of Jain and Bose to include a Weber-Fechner law established based on the fact that the response of the human visual system depends much less on the absolute luminance than the relation of its local variations to the surrounding luminance (see Wenger par. 0077).

 Regarding claims 6 and 15, Jane in view of Bose in further view of Wenger discloses the method of claim 5, the non-transitory computer readable medium 14,   
Wenger further discloses the Weber-Fechner based perturbed image is equivalent to an average of a maximum threshold value of the pixel-by-pixel bounds and a minimum threshold value of the pixel-by-pixel bounds (see Wenger par. 0077, the measure of the relative variation of luminance is known as contrast. The contrast sensitivity of the human visual system can be measured using a variable called threshold contrast against a wide of luminance or intensity. The threshold contrast is the minimum contrast necessary for an observer to detect a change in the light intensity. According to the Weber-Fechner law, the threshold contrast is very high when the intensity is extremely low. The threshold contrast decreases as the light intensity increases until the light intensity reaches a certain level).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wenger into the system of Jain and Bose to include a Weber-Fechner law established based on the fact that the response of the human visual system depends much less on the absolute luminance than the relation of its local variations to the surrounding luminance (see Wenger par. 0077).
 
Regarding claims 7 and 16, Jane in view of Bose in further view of Wenger discloses the method of claim 6, the non-transitory computer readable medium 15, 
Wenger further discloses the maximum threshold value of the pixel-by-pixel bounds and the minimum threshold value of the pixel-by-pixel bounds are determined using a threshold stimuli and a source image (see Wenger par. 0077-0078, After that the threshold contrast remains nearly constant over a wide range of intensities. Under optimal conditions, the threshold contrast can be less than 1%, but the exact figure depends on the light color and the spatial and temporal frequency of the stimulus. The luminance range in which the threshold contrast is nearly constant is the range typically encountered in most image processing applications. Thus, the constant threshold contrast can be used as a guide for setting up the pre-determined level for message providing).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wenger into the system of Jain and Bose to include a Weber-Fechner law established based on the fact that the response of the human visual system depends much less on the absolute luminance than the relation of its local variations to the surrounding luminance (see Wenger par. 0077).

Regarding claims 9 and 18, Jain in view of Bose discloses the method of claim 1, the non-transitory computer readable medium 10, 
 Jain in view of Bose does not explicitly discloses the pixel-by-pixel bounds are based on limitations of human visual perception.  
However, in analogues art, Wenger discloses the pixel-by-pixel bounds are based on limitations of human visual perception (see Wenger par. 0070, Convert the sampled value into a representation close to the human eye's perception at step 801. This could, for example, involve the application of Weber-Fechner law, which represents the relation between the magnitude of physical stimulus and the magnitude of psychological sense in human being).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wenger into the system of Jain and Bose to include a Weber-Fechner law established based on the fact that the response of the human visual system depends much less on the absolute luminance than the relation of its local variations to the surrounding luminance (see Wenger par. 0077).

8.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. US Patent Application Publication No. 2018/0253866 (hereinafter Jain) in view of Bose et al. US Patent Application Publication No. 2020/0089995 (hereinafter Bose) in further view of Lee et al. US Patent Application Publication 2019/0130110 (hereinafter Lee).
Regarding claims 8 and 17, Jain in view of Bose discloses the method of claim 1, the non-transitory computer readable medium 16,
Jain in view of Bose does not explicitly discloses the adversarial example generation technique includes using at least one of a Fast Gradient Sign Method (FGSM), a Deep Fool Method (DFM), or a Jacobian-based Saliency Map Attack (JSMA).
However, in analogues, Lee discloses the adversarial example generation technique includes using at least one of a Fast Gradient Sign Method (FGSM), a Deep Fool Method (DFM), or a Jacobian-based Saliency Map Attack (JSMA) (see Lee par. 0141, The trained neural network is then extended to include multiple sets of output nodes, e.g., two sets of output nodes are assumed for the illustrative embodiments described previously (step 720). From a given original training data set, a noisy training data set and adversarial training data set are generated, such as by using the fast gradient sign methodology with different multipliers for the different training data sets (step 730). A first set of output nodes is trained using the original (unperturbed) training data set and the noisy training data set (step 740)). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of Jain and Bose to include a first set of training data is the original set of training data used to train the original model. A second set of training data are noisy data samples generated from the first set of training data with very small perturbations, using a method such as fast gradient sign methodology (see Lee par. 0025).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433